     Case 2:19-cv-02617-KJM-DMC Document 31 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                                No. 2:19-cv-2617-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    J. LYNCH, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On July 29, 2020, and September 15, 2020, the Magistrate Judge filed findings and

21   recommendations, which were served on the parties and which contained notice that the parties

22   may file objections within the time specified therein. See F&R (July 29, 2020), ECF No. 16;

23   F&R (Sept. 15, 2020), ECF No. 18. Timely objections to some of the findings and

24   recommendations have been filed. Obj., ECF No. 17; Response, ECF No. 22. Plaintiff does not

25   object to the September 15th finding and recommendations, see Response at 2. Consequently, all

26   claims against Defendant Lynch and plaintiff’s claims regarding medical care and access to

27   rehabilitative programming will be dismissed. To the extent plaintiff’s motion for a temporary

28   restraining order, TRO, ECF No. 2, is based on claims that survive dismissal, the court agrees
                                                        1
     Case 2:19-cv-02617-KJM-DMC Document 31 Filed 03/05/21 Page 2 of 2


 1   with the magistrate judge that plaintiff has not shown a likelihood of success on the merits of
 2   these claims.
 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 5   findings and recommendations to be supported by the record and by the proper analysis.
 6                   Accordingly, IT IS HEREBY ORDERED that:
 7                   1.      The findings and recommendations at ECF No. 18 are adopted in full. The
 8   material portions of the findings and recommendations at ECF No. 16 are adopted to the extent
 9   they are consistent with this order;1
10                   2.      Plaintiff’s motion for temporary restraining order, ECF No. 2, is denied;
11                   3.      All claims against defendant Lynch are dismissed and Lynch is dismissed
12   as a defendant to this action;
13                   4.     Plaintiff’s claims related to medical care and access to rehabilitative
14   programming are dismissed;
15                   5.     This action shall proceed on: (a) Plaintiff’s First Amendment retaliation
16   claims against defendant Howard; and (b) Plaintiff’s Eighth Amendment safety claim against
17   defendants Howard, Hontz, Frederick, Peterson and Roth; and
18                   6.     The matter is referred back to the Magistrate Judge for further proceedings.
19   DATED: March 4, 2021.
20

21

22

23

24

25

26   1
      The court notes a typographical error in the citation to Johnson v. Moore, 948 F.3d 517, 519 (9th
27   Cir. 1991), on page four of the July 29, 2020 findings and recommendations. The proper citation
     for this case is to the F.2d reporter. Furthermore, the court does not adopt the language on the
28   same page addressing irreparable harm.
                                                        2
